       Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF GEORGIA

JESSICA ROBINSON, STACEY               )   Case No. ______________
JENNINGS, and PRISCILLA                )
MCGOWAN, individually and on           )
behalf of others similarly situated,   )
                                       )   UNDERLYING LITIGATION
                 Movants,              )   Case No. 2:19-cv-09066-SDW-LDW
                                       )   (D.N.J.)
v.                                     )
                                       )
BROOKE HOLDINGS DBA                    )       MOTION TO COMPEL
JACKSON HEWITT TAX                     )   PRODUCTION OF DOCUMENTS
SERVICE,                               )     PURSUANT TO SUBPOENA
                                       )
                  Respondent.          )



                                INTRODUCTION

      Individual and representative plaintiffs Jessica Robinson, Stacey Jennings,

and Priscilla McGowan (collectively, “Movants”) in the class action captioned

Jessica Robinson et al. v. Jackson Hewitt, Inc. et al., Case No. 2:19-cv-

9066(SDW)(LDW) (D.N.J.) (the “Underlying Litigation”) bring this Motion to

Compel Brooke Holdings DBA Jackson Hewitt Tax Service (Brooke Holdings) to

produce documents in compliance with the subpoena duces tecum issued in January

2021 (the “Subpoena”). While Brooke Holdings is not a party to the Underlying

Litigation, Brooke Holdings is in possession of relevant documents. Brooke

Holdings has only produced limited documents in response to the Subpoena.
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 2 of 17




Specifically, the Subpoena requested documents related to each of the 28 Jackson

Hewitt franchise locations Brooke Holdings operates but it has produced documents

for only one franchise. The parties are now at impasse. Pursuant to Federal Rule of

Civil Procedure 45, Movants respectfully request that this Court issue an Order

requiring Brooke Holdings to comply with a duly issued subpoena to produce

responsive documents in its possession, custody, or control.


                          FACTUAL BACKGROUND

      Movants are former employees of Jackson Hewitt alleging antitrust violations

in relation to the Jackson Hewitt’s “No Poach” agreement in the Underlying

Litigation, currently pending in the United States District Court for the District of

New Jersey. See Declaration of Bradley K. King (“King Decl.,”) Ex. A (Operative

Complaint). Jackson Hewitt is the second largest tax-preparer in the United States

and operates corporate stores and also franchises Jackson Hewitt stores. As part of

its business model, Jackson Hewitt enters into standard franchise agreements. These

agreements all contain a “No Poach” policy – a specific clause in the franchise

agreements prohibiting the soliciting, recruiting, or hiring of any former employee

of a different Jackson Hewitt franchise or corporate store. Through these policies

and a broader “No Poach” culture that pervaded throughout Jackson Hewitt, Jackson

Hewitt enforced an anticompetitive restraint on Movants and those similarly
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 3 of 17




situated. Movants allege that this policy resulted in the reduction or elimination of

competition for employees, thereby suppressing employee compensation.

      In an effort to support Movants’ claims, Movants have requested relevant

documents from Brooke Holdings. King Decl., Ex. B (Subpoena). Brooke Holdings

operates 28 Jackson Hewitt franchises, and has documents related to the “No Poach”

clause at issue in the Underlying Litigation in its possession, custody and control.

      On November 30, 2020, Movants caused the Subpoena to validly issue to

Brooke Holdings. On December 16, 2020, the Subpoena was served on Brooke

Holdings. King Decl., Ex. C (Proof of Service). The Subpoena commanded Brooke

Holdings to comply by January 2, 2021.

      Counsel for Movants and counsel for Brooke Holdings have met and

conferred extensively, including telephonically. On January 25, 2021, Joy

Ramsingh, counsel for Brooke Holdings sent a letter to counsel for Movants seeking

an extension to respond to the subpoena to February 19, 2021, in which Ms.

Ramsingh indicated, “My client has every intention of responding to this subpoena

pursuant to the Stipulated Protective Order issued in this matter on January 4, 2021.”

King Decl., ¶ 5 & Ex. D (Jan. 25, 2021 Letter from Joy Ramsingh).

      On January 27, 2021, Bradley King, counsel for Movants, spoke

telephonically with Ms. Ramsingh and agreed to an extension to February 15, 2021,

for Brooke Holdings to respond to the Subpoena. During that telephone call, Ms.
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 4 of 17




Ramsingh indicated to Mr. King that Brooke Holdings had no objections to the

Subpoena in light of the Stipulated Protective Order entered on January 4. King

Decl., ¶ 6.

      On February 15, 2021, Brooke Holdings produced documents in response to

the Subpoena electronically by sending them to the email address indicated by

Movants on the Subpoena. King Decl., ¶ 7; see also King Decl., Ex. E (Feb. 15, 2021

Ramsingh Letter). Brooke Holdings did not include any formal written objections to

the Subpoena and its attached requests for production of documents. Id..

      After Movants had an opportunity to review the documents produced by

Brooke Holdings, Mr. King emailed Ms. Ramsingh on April 20, 2021, to indicate

that the production was significantly deficient. King Decl., ¶ 8. In particular, Mr.

King indicated that the production appeared to only be a data sample for six

employees from a single franchise location, not a complete production of all

responsive data for Brooke Holdings’ 28 franchise locations. Id. Mr. King also

indicated that, within that small sample, certain employee data also needed

supplementing to be fully responsive to the Subpoena’s requests. Id.

      On April 26, 2021, Ms. Ramsingh responded to Mr. King’s email, indicating

that, because the subpoena was served on Brooke Holdings’s Fort Valley, Georgia

location, that Brooke Holdings “interpreted this subpoena as seeking information

[only] from the Fort Valley location.” King Decl., ¶ 9 & Ex. G (Apr. 26, 2021
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 5 of 17




Ramsingh Email). In a separate email the following day, Ms. Ramsingh indicated

that Brooke Holdings would produce the additional data requested (although, again,

only for the Fort Valley location), which she did via a spreadsheet in another email

dated April 30, 2021. King Decl., ¶ 9.

      On June 3, 2021, Mr. King emailed Ms. Ramsingh to request a full production

of the requested data from all of Brooke Holdings’ franchise locations. King Decl.,

¶ 10. Ms. Ramsingh responded the next day, appearing to reiterate Brooke Holdings’

position that only the Fort Valley location—not the other 27 Brooke Holdings

locations—was subject to the Subpoena. King Decl., ¶ 11 & Ex. H (June 4, 2021

Ramsingh Email). That same day, June 4, 2021, Mr. King responded to Ms.

Ramsingh’s email by attaching the Subpoena and explaining that the Subpoena

clearly seeks responsive documents from all of Brooke Holdings’ franchise

locations, not just the Fort Valley location where it was served. King Decl., ¶ 11.

      Ms. Ramsingh did not respond to Mr. King’s June 4 email and has not

responded since, despite two follow up emails by Mr. King on July 30, 2021 and

August 5, 2021, in which Mr. King indicated that Movants would be bringing the

instant motion if Brooke Holdings continued to fail to comply with the Subpoena

and complete the requested document production. King Decl., ¶ 12. As of the date

of this filing, Ms. Ramsingh has not responded to these follow-up requests either.
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 6 of 17




King Decl., ¶ 13. Movants have been left with no recourse but to move this Court to

compel Brooke Holdings’ compliance with their Subpoena.

                      DISCOVERY REQUEST AT ISSUE

      To date, Brooke Holdings has produced relevant documents as to only one of

the franchises it operates in response to the Subpoena. The Subpoena does not limit

Movants’ requests to one location and in fact seeks responsive documents relating

to all its Jackson Hewitt locations. Movants and Jackson Hewitt jointly stipulated in

the Underlying Litigation that Movants would withdraw Requests Nos. 3-15, 21-29,

and 32-33, and Jackson Hewitt withdrew their objections as to the remaining

requests in the Subpoena. Robinson v. Jackson Hewitt, Inc., Case No. 19-cv-09066

(D.N.J. Jan. 4, 2021) ECF No. 129. As such the below requests are at issue:

REQUEST NO. 1:
Employment data for all individuals who worked at any of your JACKSON
HEWITT locations from December 20, 2014 through the present, including the:
     a.    Name;
     b.    Unique employee identification number;
     c.    Compensation data/payroll information (e.g. wages per hour or
           salary);
     d.     Employer/store name, office number, and location (address);
     e.     Job title/position and/or employee classification (with related codes
           and descriptions);
     f.    Demographic information (e.g. social security number, home address,
           education level, age, and gender);
     g.    Employment dates (in each position if multiple held);
     h.    Number of hours logged per day, week, month, and/or year;
     i.    Records of promotions and corresponding pay increases/changes in
           benefits;
     j.    Full-time or part-time status;
     k.    Exempt or non-exempt status;
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 7 of 17




      l.      Employee status (e.g., active, terminated) status;
      m.      Leaves of absence;
      m.      Whether or not an employee non-competition agreement (or similar
              document) was signed;
      n.      Prior employment data; and
      o.      Such other regularly maintained personnel data as may be relevant to
              the claims and defenses in this case.

REQUEST NO. 2:
Documents sufficient to explain the meaning of the data responsive to any of these
Requests (including all record layouts, data dictionaries, field codes, and other codes
or descriptions) and to show how to operate or run any of the programs maintained
on the computer-related equipment or systems utilized by you to maintain data
responsive to any of these Requests, including whether any such data can be
produced within an excel spreadsheet.

REQUEST NO. 16:
All documents, including communications, between you and any JACKSON
HEWITT location, whether Franchise-owned or owned by Jackson Hewitt Inc. or
Tax Services of America Inc., regarding soliciting, recruiting, or hiring an individual
employed at any time by you or another JACKSON HEWITT location from
December 20, 2014 through the present.

REQUEST NO. 17:
All documents, including communications, regarding the Recruiting Fee
Development Agreement, if any, as described in the JACKSON HEWITT Franchise
disclosure Documents from December 20, 2014 through the present.

REQUEST NO. 18:
All documents, including communications, regarding the JACKSON HEWITT
Franchise Agreement clause “Covenant Against Recruiting or Hiring Out
Employees” from December 20, 2014 through the present.

REQUEST NO. 19:
All documents that analyze, evaluate, or summarize competition from December 20,
2014 through the present:
      a.    for JACKSON HEWITT customers between Franchises;
      b.    for JACKSON HEWITT customers between Franchises and Jackson
            Hewitt Inc. or Tax Services of America Inc.-owned locations;
      c.    for JACKSON HEWITT labor;
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 8 of 17




      d.    with other non-JACKSON HEWITT companies providing tax
            preparation services.

REQUEST NO. 20:
All documents, including communications, regarding agreements between you and
Jackson Hewitt Inc. or Tax Services of America, Inc. regarding your recruiting or
hiring practices for any JACKSON HEWITT location from December 20, 2014
through the present.

REQUEST NO. 30:
All documents relating to calculating, setting, modifying, raising or lowering
compensation paid to persons hired or to be hired as employees in a JACKSON
HEWITT location from December 20, 2014 through the present.

REQUEST NO. 31:
All documents relating to any requests by any employee that worked in a JACKSON
HEWITT location from December 20, 2014 through the present for transfer to or
employment by another JACKSON HEWITT location whether corporate-owned
location or a franchise.

                                  ARGUMENT

      A. Standard Applicable to Third-Party Discovery

      Rule 26(b)(1) of the Federal Rules of Civil Procedure permits parties to

“obtain discovery regarding any nonprivileged matter that is relevant to any party's

claim or defense and proportional to the needs of the case. The scope of subpoenas

for production of documents under Rule 45 is the same.” Kemper v. Equity Ins. Co.,

No. 1:15-cv-2961-TCB, 2016 WL 7428215, at *2 (N.D. Ga. Apr. 29, 2016) (internal

quotes omitted). “Historically, courts have construed relevance liberally in the

context of discovery, and it has long been recognized that information ’need not be

admissible in evidence to be discoverable.’” Id. Accordingly, a Rule 45 subpoena
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 9 of 17




may seek “any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Fed R. Civ. P. 26(b)(1); accord Pinehaven

Plantation Props., LLC v. Mountcastle Family LLC, Case No. 1:12-cv-62 (WLS),

2013 WL 6734117, at *1 (M.D. Ga. Dec. 19, 2013). A Rule 45 subpoena should not

impose undue burdens upon a party. Fed. R. Civ. P. 45(c)(3)(A)(iv). “Although the

scope of discovery is broad, a district court may limit discovery when the burden of

compliance outweighs its likely benefit or relevance.” Colony Ins. Co. v. All Cities

Enterprises, Inc., No. 7:18-CV-00126 (WLS), 2019 WL 5850548, at *2 (M.D. Ga.

June 11, 2019) (internal quote omitted). The party resisting discovery bears the

burden of showing “specifically how the objected-to request is unreasonable or

otherwise unduly burdensome.” Kemper v. Equity Ins. Co., c, at *4; see Faraday

Cap. Ltd. v. 325 Goodrich Ave., LLC, No. 5:10-cv-278 (CAR), 2011 WL 13249844,

at *1 (M.D. Ga. June 3, 2011) (enforcing subpoena where recipients “failed to show

that these requests are irrelevant, unduly burdensome, or related to privileged or

other protected matter.”).

      B. Movants’ Requests Satisfy Rule 26 Requirements

      Movants’ requests to Brooke Holdings seek relevant information well within

the broad ambit of the Federal Rules. See Barrio Bros. LLC v. Revolucion, LLC,

Case No. 1:18-CV-025052, at *3 (N.D. Ohio Jan. 28, 2021) (“Relevance for

discovery purposes is extremely broad.”) (internal quotation marks and citations
           Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 10 of 17




omitted); accord Mitchell v. Fishbein, 227 F.R.D. 239, 248 (S.D.N.Y. 2005). Here,

the relevance of the documents that Movants request is apparent. At a high level,

these requests are simply for documents and data related to the employment and

salaries     for   individuals   and   the   policies   surrounding   those   decisions,

communications with Defendants related to the same, and franchise agreements.

These types of documents are facially relevant to the Movants’ claims that Jackson

Hewitt’s policies and procedures stifled the marketplace and suppressed wages of

employees of Jackson Hewitt stores including Jackson Hewitt franchises owned by

Brooke Holdings—and Brooke Holdings has never maintained otherwise. Movants

also have a substantial need for these documents: these documents are only available

from Jackson Hewitt franchisees themselves. Movants cannot obtain the requested

documents from Jackson Hewitt itself but instead must request the documents from

Brooke Holdings.

      C. Movants’ Requests Are Proportionate to the Needs of the Case.

      A Rule 45 subpoena must avoid undue burden or expense. Fed. R. Civ. P.

45(d)(1). The material sought must be relevant to a party’s claim or defense and

proportional to the needs of the case. Rule 26(b) “sets forth the following factors to

consider when determining whether discovery is proportional to the needs of the

case: “the importance of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the parties' resources, the
       Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 11 of 17




importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Kemper v. Equity

Ins. Co., 2016 WL 7428215, at *1. While Courts typically view non-party status as

a factor weighing in favor of an undue burden, non-party status is not dispositive.

Pinehaven Plantation Props., 2013 WL 6734117, at *2; see also Tucker v. Am. Int’l

Grp., Inc., 281 F.R.D. 85, 92 (D. Conn. 2012); United States v. Int’l Bus. Machines

Corp., 66 F.R.D. 186, 189 (S.D.N.Y. 1974).

      Here, Movants’ discovery requests do not subject Brooke Holdings to an

undue burden. Movants have readily demonstrated the relevance and need for the

requested documents. Movants’ requests are narrowly tailored to request documents

relevant to the Underlying Litigation—Movants’ requests are limited to the class

period, and describe the documents sought with particularity. Indeed, Brooke

Holdings’s attempt to limit the Subpoena to a single location is puzzling—the

Subpoena and the relevant Requests therein on their terms applies to any Jackson

Hewitt location owned and operated by Brooke Holdings, see, e.g., Subpoena, Req.

No. 1 (“Employment data for all individuals who worked at any of your JACKSON

HEWITT locations . . .”) (emphasis added), and seems to rest either on a misreading

of the particularized Requests or a unilateral attempt to evade complying with a duly

issued subpoena.
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 12 of 17




      Movants have made repeated efforts to meet and confer with Brooke Holdings

in order to mitigate any burden complying with the Subpoena may subject to Brooke

Holdings. And Brooke Holdings has never disputed that the documents Movants

seek are within Brooke Holdings’s possession, custody or control. Further, Brooke

Holdings has not indicated with any particularity what the burden of fully complying

with the Subpoena would be, let alone that any such burden would be undue. See

KMC Acquisition Corp. v. Escoe Indus. Mech., Inc., No. 3:15-CV-119 (CAR), 2017

WL 354852, at *2 (M.D. Ga. Jan. 24, 2017) (“no evidence exists suggesting

compliance would be an undue burden”).

      D. Any Confidential Information is Adequately Protected by the
         Discovery Confidentiality Order Operative in the Underlying
         Litigation

      To the extent Brooke Holdings may object that producing responsive

documents may implicate protected information, any such concerns are explicitly

addressed by the Discovery Confidentiality Order entered in the Underlying

Litigation.

      Rule 26(c) permits a court to issue an order to protect “[a] party or any person”

from “annoyance, embarrassment, oppression, or undue burden or expense.” The

Court in the Underlying Litigation has already issued such an order, Robinson v.

Jackson Hewitt, Inc., Case No. 19-cv-09066 (D.N.J. Jan. 4, 2021) ECF No. 86

(Discovery Confidentiality Order), and documents produced by Brooke Holdings
       Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 13 of 17




have already been designated consistent with the Discovery Confidentiality Order.

King Decl., Ex. F (Discovery Confidentiality Order).

      The Discovery Confidentiality Order on its face applies to “private or

confidential personal information” and allows both parties and nonparties to the

Underlying Litigation to designate such information as Confidential. See Discovery

Confidentiality Order ¶ 1. Further, the Discovery Confidentiality Order stipulates

parties and nonparties can designate “business or personal information, the

disclosure of which is highly likely to cause significant harm to an individual or to

the business or competitive position of the designating party” as ATTORNEYS’

EYES ONLY. See id., ¶ 2. Courts have consistently ordered the production of

confidential information subject to a protective order with an “attorneys’ eyes only”

provision including from nonparties. See, e.g., Mohegan Lake Motors Inc. v. Maoli,

Case No. 16CV6716, 2018 WL 4278351, at *2 (S.D.N.Y. Apr. 6, 2018) (rejecting a

nonparty’s argument that a protective order would not adequately protect the

nonparty’s confidential information and ordering production of said documents with

an “attorneys’ eyes only designation”); JPMorgan Chase Bank, N.A. v. IDW Grp.,

LLC, No. 08 Civ. 9116 (PGG), 2009 WL 1422743, at *5-6 (S.D.N.Y. May 20, 2009)

(where the court ordered production of confidential documents even though the

defendants argued that disclosure would “significantly harm” third parties). And any

concern Brooke Holdings or the Court may have with regards to the production of
        Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 14 of 17




confidential information including personal information is assuaged due to the

Discovery Confidentiality Order that is already operative in the Underlying

Litigation.

      E. Brooke Holdings has Waived its Right to Object

      Brooke Holdings has not timely submitted a single objection to the documents

requested in the subpoena duces tecum. Fed. R. Civ. P. 45(d)(2)(B); see also Viking

Yacht Co. v. Composites One LLC, Case No. 3:07-mc-001, 2007 WL 869623 at *2

(E.D. Tenn. Mar. 21, 2007) (“The failure to serve written objections within the time

required by [former] Rule 45(c)(2)(B) generally operates to waive any such

objections.”) (citing Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 48

(S.D.N.Y. 1996). Indeed, in Brooke Holdings’s correspondences with Movants

regarding the Subpoena, Brooke Holdings did not offer even boilerplate objections

to the Subpoena or individual requests. See King Decl., Exs. D & E (Jan. 25, 2021

and Feb. 25, 2021 Ramsingh Letters). Brooke Holdings’s failure to timely submit

any objections has thus resulted in waiver of any possible objection it may now

attempt to belatedly present. See Hartford Cas. Ins. Co. v. Calcot, Ltd., No. 2:07-

cv-02405-BBD-dkv, 2009 WL 10699695 at *3-4 (W.D. Tenn. April 7, 2009).
       Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 15 of 17




                      GOOD FAITH CERTIFICATION

      Pursuant to Local Rule 37, the undersigned certifies that Movant has in good

faith conferred with counsel for Brooke Holdings in an effort to secure the

information sought in the Subpoena without the necessity of this proceeding.

                                CONCLUSION

      Movants have appropriately sought relevant documents from a third-party

via a subpoena duces tecum. Indeed, Brooke Holdings has already produced some

documents. However, due to ongoing deadlines in the underlying antitrust matter,

Movants cannot afford to permit Brooke Holdings to delay any longer. Movants

respectfully request the Court order Brooke Holdings to produce all documents

requested under the subpoena duces tecum.

      This the 23rd day of August, 2021.
                               BERMAN FINK VAN HORN P.C.

                               By: /s/ Benjamin I. Fink
                                      Benjamin I. Fink
                                      Georgia Bar No. 261090
                                      William J. Piercy
                                      Georgia Bar No. 579627
                                      Email: bfink@bfvlaw.com
                                      Email: bpiercy@bfvlaw.com

3475 Piedmont Road, NE                COUNSEL FOR MOVANTS
Suite 1100                            JESSICA ROBINSON, STACEY
Atlanta, Georgia 30305-6400           JENNINGS AND PRISCILLA
Telephone: (404) 261 -7711            MCGOWAN
Facsimile: (404) 233-1943
       Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 16 of 17




Of Counsel Pending Admission Pro Hac Vice:

LITE DEPALMA GREENBERG, LLC

Bruce D. Greenberg
570 Broad Street, Suite 1201
Newark, New Jersey 07102
(973) 877-3820
bgreenberg@litedepalma.com

JOSEPH SAVERI LAW FIRM, LLP
Joseph R. Saveri
Steven N. Williams
Christopher K.L. Young
601 California Street, Suite 1000
San Francisco, California 94108
(415) 500-6800
jsaveri@saverilawfirm.com
swilliams@saverilawfirm.com
cyoung@saverilawfirm.com

HARTLEY LLP
Jason S. Hartley
101 West Broadway, Suite 820
San Diego, California 92101
(619) 400-5822
hartley@hartleyllp.com

PAUL LLP
Richard M. Paul III
Laura C. Fellows
601 Walnut Street, Suite 300
Kansas City, Missouri 64106
(816) 984-8100
rick@Paulllp.com
laura@Paulllp.com
      Case 5:21-cv-00314-MTT Document 1 Filed 08/23/21 Page 17 of 17




GUSTAFSON GLUEK PLLC
Daniel E. Gustafson
Amanda M. Williams
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844 dgustafson@gustafsongluek.com
awilliams@gustafsongluek.com

FREED KANNER LONDON & MILLEN LLC
Douglas A. Millen
Brian Hogan
2201 Waukegan Road, Suite 130
Bannockburn, IL 60015
Tel: (224) 632-4500
dmillen@fklmlaw.com
bhogan@fklmlaw.com

AHDOOT & WOLFSON, PC
Bradley King
Henry Kelston
1016 Palm Ave
West Hollywood, CA 90069
Tel: (310) 474-9111
bking@ahdootwolfson.com
hkelston@ahdootwolfson.com
